DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 16-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Hazeyama et al (8,401,274).
Regarding claims 1, 19 and 20 Hazeyama discloses,
 	Selecting unit (note fig. 5, s33, selecting display image) that selects, based on an input given by the user, one from one or more reference images to which reference is made in the task performed by the user for identifying a defect in the object (note col. 9 lines 23-25);
A display unit (note fig. 2 block 3 and fig. 5, s39) that comparably displays the target image and the selected reference image on a certain display device; 
A specifying unit that receives an operation performed by the user for specifying a defect in the target image displayed by the display unit (note fig. 4, s7 work inspection, and col. 9 lines 10-15, inspections for defects in works using the image detected); and 
 A generating unit (note fig. 22)  that generates a new reference image based on a partial area, of the target image, including the specified defect, wherein the new reference image generated by the generating unit is added to the one or more reference images selectable by the selecting unit (note col. 19 lines 15-25, .

Regarding claim 16 Hazeyama discloses,
 	Wherein the display unit comparably displays the target image and the reference image by displaying the target image and the reference image side by side on the display device (note fig. 7a-7c, col. 9 lines 53-65, different images displayed).

Regarding claim 17 Hazeyama discloses
 	Wherein the display unit comparably displays the target image and the reference image by switchably displaying the target image and the reference image every certain period of time in an identical area of the display device (note fig. 17, display changeover).

Regarding claim 18 Hazeyama discloses,
 	Wherein the defect includes at least one of cracks, delamination, spalling, efflorescence, cold joints, rock pockets, surface air voids, sand streaks, rust fluids, which occur on a surface of the object (note col. 21 lines 51-56).

Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claims 2.

Regarding dependent claim 2, prior art could not be found for the features and an adjusting unit that adjusts a display parameter regarding representation, on the display device, of the target image based on the display parameter obtained by the obtaining unit, wherein the display unit comparably displays the target image and the reference image in a state in which the display parameter adjusted by the adjusting unit is reflected.  These features in combination with other features could not be found in the prior art.  Claims 4-5 depend on claim 2.  Therefore are also objected.

Regarding dependent claim 3, prior art could not be found for the features an adjusting unit that adjusts a display parameter regarding representation, on the display device, of the reference image based on the display parameter obtained by the obtaining unit, wherein the display unit comparably displays the target image and the reference image in a state in which the display parameter adjusted by the adjusting unit is reflected.  These features in combination with other features could not be found in the prior art.

Regarding dependent claim 6, prior art could not be found for the features the reference image is a partial area identified in the target image based on reference information, and the reference information is information that includes information representing a position and a size of the defect, information representing a type of the defect, and information representing a degree of the defect, and is information representing the defect included in the target image.  These features in combination with other features could not be found in the prior art.  Claims 7 and 9-15 depend on claim 2.  Therefore are also objected.

Regarding dependent claim 8, prior art could not be found for the features in an image serving as a source from which the reference information is generated, and the reference information is information that includes information representing a path representing the image serving as the source from which the reference information is generated, information representing a position and a size of the defect, information representing a type of the defect, and information representing a degree of the defect, and is information representing a defect included in the image serving as the source from which the reference information is generated.  These features in combination with other features could not be found in the prior art

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
October 23, 2021
/GREGORY M DESIRE/               Primary Examiner, Art Unit 2664